Citation Nr: 1550411	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of the payment of $17,406.67 in past-due benefits in connection with the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which awarded the Veteran's former attorney $17,406.67 in fees following the grant of a TDIU.  The Veteran filed a notice of disagreement as to such award.  However, a statement of the case as to this claim has not yet been issued and, as such, a remand is required.   

The Board notes that, in April 2012, the Veteran completed an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing J. Michael Woods as his attorney.  However, in January 2014, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the March 2014 administrative decision and October 2014 notice of disagreement, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A January 2014 administrative decision awarded $17,406.67 in past-due benefits to the Veteran's former attorney in connection with the grant of a TDIU.  Thereafter, in March 2014, the Veteran entered a notice of disagreement as to award of such fees.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

As this is a contested claim, specific notice requirements exist.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. 
§ 19.100.  It is further required that upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case. 38 C.F.R. § 19.101.  Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim. 38 C.F.R. § 19.102. 

Therefore, the Veteran's former attorney should also be provided with a copy of the statement of the case and, if the Veteran perfects an appeal in a timely fashion, then the AOJ should follow proper contested claims procedures prior to returning the case to the Board.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his former attorney with a statement of the case regarding the issue of the propriety of the payment of $17,406.67 in past-due benefits in connection with the grant of a TDIU.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then the AOJ should follow proper contested claims procedures prior to returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

